Case 1:16-cv-01368-JDB Document 48-8 Filed 03/07/19 Page 1 of 19




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 8
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                         Document 48-8 Filed 03/07/19 Page 2 of 19
                                                                     https://www.monster.com/inside/terms-of-use




          Terms Of Use

           Additional        Terms of Use
           Resources
           Accessibility
           Center (/inside   These Terms of Use were updated effective March 2014. Read summary of changes.
           /accessibility)
                             Understanding your rights and responsibilities as a Monster user
           Security Center
           (/inside          Privacy Reminder
           /security-
           center            Protect your personal information by never providing social security, credit card or bank
           /home.aspx)       account numbers to prospective employers. Learn more (http://help.monster.com/besafe/)
           Terms Of Use
                             Terms of Use
           (/inside/terms-
           of-use)
                             This page states the Terms of Use ("Terms") under which you ("You") may use the Monster
           Privacy Center    Sites and the Services (each as deﬁned below). These Terms include the Monster Privacy
           (/inside
                             Policy (http://my.monster.com/privacy/), which is incorporated into these Terms by
           /privacy
                             reference.
           /home.aspx)

                             These Terms constitute a binding agreement between You and Monster Worldwide, Inc. or
                             the Monster company operating the Web site for the country in which You live or in which
           Privacy           business is headquartered (“Monster”), and are deemed accepted by You each time that
           Resources:
                             You use or access any Monster Site or Monster Services. If You do not accept the Terms
           Privacy Policy    stated here, do not use the Monster Sites and the Monster Services.
           (/inside/policy
           /inside2.aspx)
                             The Monster Sites are deﬁned as any Web sites under Monster’s control, whether partial or
           Your California   otherwise (including, without limitation, Monster.com, BeKnown.com and the Web site from
           Privacy Rights
                             which these terms of use were accessed from) and include the Monster Services. The
           (/inside
                             Monster Services are deﬁned as the applications and services offered by Monster, including
           /california-
           privacy-rights    an on-line service to post and search employment opportunities and including any
           /inside2.aspx)    application accessed through the Facebook Platform and/or any mobile or other interface
                             that allows You to access such application (collectively, “Monster Services”). The Monster
           Privacy FAQs
                             Sites also include tools such as BeKnown, on-line communities and communication tools
           (/inside
                             designed to facilitate valuable professional and personal networking (“Monster Networking”)
           /privacy
           /faq.aspx)        among users of the Monster Sites (“Users”) . The Monster Sites also allow Users to create
                             individual proﬁles, which may include personal information (”Proﬁles”), and to make these
           About Our Ads
                             Proﬁles, or aspects thereof, public. In addition, Monster may collect information about You
           (/inside/ad-




1 of 18                                                                                                        2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                              Document 48-8 Filed 03/07/19 Page 3 of 19
                                                                          https://www.monster.com/inside/terms-of-use


          policy               from publicly-available websites and may use this information to create a Proﬁle or append it
          /inside2.aspx)       to an existing Proﬁle.
          FAQs About
          Our Ads              Monster may revise these Terms at any time by posting an updated version to this Web
          (/inside             page. You should visit this page periodically to review the most current Terms because they
          /ad/faq.aspx)        are binding on You.
          Private
          Resume               Users who violate these Terms may have their access and use of the Monster Sites
          Database
                               suspended or terminated, at Monster’s discretion.
          Hosting
          (/inside
          /private-            You must be 13 years of age or older to visit or use any Monster Site in any manner, and, if
          resume-policy        under the age of 18 or the age of majority as that is deﬁned in Your jurisdiction, must use any
          /inside2.aspx)       Monster Site under the supervision of a parent, legal guardian, or other responsible adult.
          Cookie Info
          (/inside             You may not use the Monster Content or Proﬁles to determine a consumer's eligibility for:
          /cookie-             (a) credit or insurance for personal, family, or household purposes; (b) employment; or (c) a
          info/inside2.aspx)   government license or beneﬁt.

                               1. Use of Monster Content.

          Need more            Monster authorizes You, subject to these Terms, to access and use the Monster Sites and
          help?                the Monster Content (as deﬁned below) and to download and print a single copy of the
          Need help           content available on or from the Monster Sites solely for Your personal, non-commercial use.
          signing in to       The contents of the Monster Sites, such as designs, text, graphics, images, video,
          your account        information, logos, button icons, software, audio ﬁles and other Monster content
          or with general     (collectively, "Monster Content"), are protected under copyright, trademark and other laws. All
          support             Monster Content is the property of Monster or its licensors. The compilation (meaning the
          questions?
                              collection, arrangement and assembly) of all content on the Monster Sites is the exclusive
          Please contact
                              property of Monster and is protected by copyright, trademark, and other laws. Unauthorized
          us
                              use of the Monster Content may violate these laws and/or applicable communications
          (https://monster.secure.force.com
                              regulations and statutes, and is strictly prohibited. You must preserve all copyright,
          /ekb/EKBContactUs?brand=seeker).
                              trademark, service mark and other proprietary notices contained in the original Monster
                              Content on any authorized copy You make of the Monster Content.


                               Any code that Monster creates to generate or display any Monster Content or the pages
                               making up any Monster Site is also protected by Monster's copyright and You may not copy
                               or adapt such code.


                               You agree not to sell or modify the Monster Content or reproduce, display, publicly perform,
                               distribute, or otherwise use the Monster Content in any way for any public or commercial
                               purpose, in connection with products or services that are not those of the Monster Sites, in
                               any other manner that is likely to cause confusion among consumers, that disparages or
                               discredits Monster or its licensors, that dilutes the strength of Monster's or its licensor’s
                               property, or that otherwise infringes Monster's or its licensor’s intellectual property rights.
                               You further agree to in no other way misuse Monster Content. The use of the Monster




2 of 18                                                                                                               2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filed 03/07/19 Page 4 of 19
                                                                 https://www.monster.com/inside/terms-of-use


                        Content on any other application, web site or in a networked computer environment for any
                        purpose is prohibited. Any code that Monster creates to generate or display any Monster
                        Content or the pages making up any Application or Service is also protected by Monster's
                        copyright and you may not copy or adapt such code.

                        2. Use of the Monster Services.

                        The job posting, resume database (“Monster Resume Database”) and other features of the
                        Monster Sites may be used only by individuals seeking employment and/or career
                        information and by employers seeking employees. In addition, Monster Networking and
                        Proﬁles may be used by individuals for permitted professional and personal networking
                        purposes. Your use of the Monster Services is also subject to any other contracts You may
                        have with Monster. In the case of any conﬂict between these Terms and any contract you
                        have with Monster, the terms of your contract will prevail. The term “post” as used herein
                        shall mean information that You submit, publish or display on a Monster Site.


                        You are responsible for maintaining the conﬁdentiality of Your account, Proﬁle and
                        passwords, as applicable. You may not share Your password or other account access
                        information with any other party, temporarily or permanently, and You shall be responsible
                        for all uses of Your Monster Site registrations and passwords, whether or not authorized by
                        You. You agree to immediately notify Monster of any unauthorized use of Your account,
                        Proﬁle, or passwords.


                        All Monster Users agree to not:


                        (a) transmit, post, distribute, store or destroy material, including without limitation Monster
                        Content, in violation of any applicable law or regulation, including but not limited to laws or
                        regulations governing the collection, processing, or transfer of personal information, or in
                        breach of Monster’s privacy policy;


                        (b) take any action that imposes an unreasonable or disproportionately large load on any
                        Monster Site's infrastructure;


                        (c) use any device to navigate or search any Monster Site other than the tools available on
                        the Site, generally available third party web browsers, or other tools approved by Monster;


                        (d) use any data mining, robots or similar data gathering or extraction methods;


                        (e) violate or attempt to violate the security of any Monster Site including attempting to
                        probe, scan or test the vulnerability of a system or network or to breach security or
                        authentication measures without proper authorization;


                        (f) forge any TCP/IP packet header or any part of the header information in any e-mail or
                        newsgroup posting;




3 of 18                                                                                                       2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                      Document 48-8 Filed 03/07/19 Page 5 of 19
                                                                  https://www.monster.com/inside/terms-of-use



                        (g) reverse engineer or decompile any parts of any Monster Site;


                        (h) aggregate, copy or duplicate in any manner any of the Monster Content or information
                        available from any Monster Site, including expired job postings, other than as permitted by
                        these Terms;


                        (i) frame or link to any Monster Content or information available from any Monster Site,
                        unless permitted by these Terms;


                        (j) post any content or material that promotes or endorses false or misleading information or
                        illegal activities, or endorses or provides instructional information about illegal activities or
                        other activities prohibited by these Terms, such as making or buying illegal weapons,
                        violating someone's privacy, providing or creating computer viruses or pirating media;


                        (k) post any resume or Proﬁle or apply for any job on behalf of another party;


                        (l) defer any contact from an employer to any agent, agency, or other third party;


                        (m) set more than one copy of the same resume to public at any one time;


                        (n) share with a third party any login credentials to any Monster Site;


                        (o) access data not intended for You or logging into a server or account which You are not
                        authorized to access;


                        (p) post or submit to any Monster Site any incomplete, false or inaccurate biographical
                        information or information which is not Your own;


                        (q) post content that contains restricted or password-only access pages, or hidden pages or
                        images;


                        (r) solicit passwords or personally identiﬁable information from other Users;


                        (s) delete or alter any material posted by any other person or entity;


                        (t) harass, incite harassment or advocate harassment of any group, company, or individual;


                        (u) send unsolicited mail or email, make unsolicited phone calls or send unsolicited faxes
                        promoting and/or advertising products or services to any User, or contact any users that
                        have speciﬁcally requested not to be contacted by You;


                        (v) attempt to interfere with service to any User, host or network, including, without limitation,
                        via means of submitting a virus to any Monster Site, overloading, "ﬂooding", "spamming",




4 of 18                                                                                                        2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filed 03/07/19 Page 6 of 19
                                                                 https://www.monster.com/inside/terms-of-use


                        "mailbombing" or "crashing";


                        (w) promote or endorse an illegal or unauthorized copy of another person's copyrighted work,
                        such by as providing or making available pirated computer programs or links to them,
                        providing or making available information to circumvent manufacture-installed copy-protect
                        devices, or providing or making available pirated music or other media or links to pirated
                        music or other media ﬁles; or


                        (x) use the Monster Services for any unlawful purpose or any illegal activity, or post or
                        submit any content, resume, or job posting that is defamatory, libelous, implicitly or explicitly
                        offensive, vulgar, obscene, threatening, abusive, hateful, racist, discriminatory, of a menacing
                        character or likely to cause annoyance, inconvenience, embarrassment, anxiety or could
                        cause harassment to any person or include any links to pornographic, indecent or sexually
                        explicit material of any kind, as determined by Monster’s discretion.


                        Violations of system or network security may result in civil and/or criminal liability. Monster
                        will investigate occurrences which may involve such violations and may involve, and
                        cooperate with, law enforcement authorities in prosecuting Users who are involved in such
                        violations.

                        3. Additional Terms Applicable to Employers.

                        Employers are solely responsible for their postings on Monster Sites. Monster is not to be
                        considered to be an employer with respect to Your use of any Monster Site and Monster shall
                        not be responsible for any employment decisions, for whatever reason, made by any entity
                        posting jobs on any Monster Site.


                        You understand and acknowledge that if You cancel Your employer account or Your
                        employer account is terminated, all Your account information from Monster, including saved
                        resumes, network contacts, and email mailing lists, will be marked as deleted in and may be
                        deleted from Monster's databases. Information may continue to be available for some period
                        of time because of delays in propagating such deletion through Monster’s web servers.


                        In order to protect our Monster Users from commercial advertising or solicitation, Monster
                        reserves the right to restrict the number of e-mails which an employer may send to Users to
                        a number which Monster deems appropriate in its sole discretion. You shall use the Monster
                        Networking and Proﬁles in accordance with all applicable privacy and data protection laws.


                        Job postings


                        A Job posting may not contain:


                        (a) any hyperlinks, other than those speciﬁcally authorized by Monster;


                        (b) misleading, unreadable, or "hidden" keywords, repeated keywords or keywords that are




5 of 18                                                                                                      2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                      Document 48-8 Filed 03/07/19 Page 7 of 19
                                                                  https://www.monster.com/inside/terms-of-use


                        irrelevant to the job opportunity being presented, as determined in Monster’s reasonable
                        discretion;


                        (c) the names, logos or trademarks of unafﬁliated companies other than those of your
                        customer save where expressly agreed by Monster;


                        (d) the names of colleges, cities, states, towns or countries that are unrelated to the posting;


                        (e) more than one job or job description, more than one location, or more than one job
                        category, unless the product so allows;


                        (f) inaccurate, false, or misleading information; and


                        (g) material or links to material that exploits people in a sexual, violent or other manner, or
                        solicits personal information from anyone under 18.


                        You may not use Your Monster job posting, Monster Networking, or Proﬁles to:


                        (a) post jobs in a manner that does not comply with applicable local, national and
                        international laws, including but not limited to laws relating to labor and employment, equal
                        employment opportunity and employment eligibility requirements, data privacy, data access
                        and use, and intellectual property;


                        (b) post jobs that require citizenship of any particular country or lawful permanent residence
                        in a country as a condition of employment, unless otherwise required in order to comply with
                        law, regulations, executive order, or federal, state or local government contract;


                        (c) post jobs that include any screening requirement or criterion in connection with a job
                        posting where such requirement or criterion is not an actual and legal requirement of the
                        posted job;


                        (d) with respect to Proﬁles, determine a consumer's eligibility for: (i) credit or insurance for
                        person, family, or household purposes; (ii) employment; or (iii) a government license of
                        beneﬁt.


                        (e)post jobs or other advertisements for competitors of Monster or post jobs or other
                        content that contains links to any site competitive with Monster;


                        (f) sell, promote or advertise products or services;


                        (g) post any franchise, pyramid scheme, "club membership", distributorship, multi-level
                        marketing opportunity, or sales representative agency arrangement;


                        (h) post any business opportunity that requires an up front or periodic payment or requires



6 of 18                                                                                                        2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                       Document 48-8 Filed 03/07/19 Page 8 of 19
                                                                   https://www.monster.com/inside/terms-of-use


                        recruitment of other members, sub-distributors or sub-agents;


                        (i) post any business opportunity that pays commission only unless the posting clearly
                        states that the available job pays commission only and clearly describes the product or
                        service that the job seeker would be selling;


                        (j) promote any opportunity that does not represent bona ﬁde employment which is generally
                        indicated by the employer’s use of IRS forms W-2 or 1099;


                        (k) post jobs on any Monster Site for modeling, acting, talent or entertainment agencies or
                        talent scouting positions;


                        (l) advertise sexual services or seek employees for jobs of a sexual nature;


                        (m) request the use of human body parts or the donation of human parts, including, without
                        limitation, reproductive services such as egg donation and surrogacy;


                        (n) endorse a particular political party, political agenda, political position or issue;


                        (o) promote a particular religion;


                        (p) post jobs located in countries subject to economic sanctions of the United States
                        Government; and


                        (q) except where allowed by applicable law, post jobs which require the applicant to provide
                        information relating to his/her (i) racial or ethnic origin (ii) political beliefs (iii) philosophical
                        or religious beliefs (iv) membership of a trade union (v) physical or mental health (vi) sexual
                        life (vii) the commission of criminal offences or proceedings or (vii) age.


                        Monster reserves the right to remove any job posting or content from any Monster Site,
                        which in the reasonable exercise of Monster’s discretion, does not comply with the above
                        Terms, or if any content is posted that Monster believes is not in the best interest of Monster.


                        If at any time during Your use of the Monster Services, You made a misrepresentation of fact
                        to Monster or otherwise misled Monster in regards to the nature of Your business activities,
                        Monster will have grounds to terminate Your use of the Monster Services.


                        Resume Database


                        Use of the Monster Resume Database by Employers


                        You shall use the Monster Resume Database as provided in these Terms and in any contract
                        You have with Monster. You shall use the Monster Resume Database in accordance with all




7 of 18                                                                                                            2/14/19, 12:24 AM
                 Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filed 03/07/19 Page 9 of 19
                                                                 https://www.monster.com/inside/terms-of-use


                        applicable privacy and data protection laws, and You agree You shall not further disclose any
                        of the data from Monster Resume Database to any third party, unless You are an authorized
                        recruitment agency, stafﬁng agency, advertising or other agency or using the resume
                        explicitly for employment purposes.


                        You shall take appropriate physical, technical, and administrative measures to protect the
                        data You have obtained from Monster Resume Database from loss, misuse, unauthorized
                        access, disclosure, alteration or destruction. You shall not share Resume Database seat-
                        based license login credentials with any other party, nor share Resume Database pay-per-
                        view license login credentials with any party.


                        The Monster Resume Database shall not be used:


                        (a) for any purpose other than as an employer seeking employees, including but not limited
                        to advertising promotions, products, or services to any resume holders;


                        b) to make unsolicited phone calls or faxes or send unsolicited mail, email, or newsletters to
                        resume holders or to contact any individual unless they have agreed to be contacted (where
                        consent is required or, if express consent is not required, who has not informed you that they
                        do not want to be contacted); or


                        (c) to source candidates or to contact job seekers or resume holders in regards to career
                        fairs and business opportunities prohibited by Section 3.


                        In order to ensure a safe and effective experience for all of our customers, Monster
                        reserves the right to limit the amount of data (including resume views) that may be
                        accessed by You in any given time period. These limits may be amended in Monster’s sole
                        discretion from time to time.


                        Use of TalentBin Proﬁles


                        You shall use the TalentBin services and TalentBin proﬁles as provided in these Terms, any
                        contract You have with Monster, and the in accordance with the following:

                            a. You may only use the TalentBin services to identify candidates for possible
                               recruitment and make initial contact with such candidates.
                            b. You may not use the TalentBin proﬁles as a factor in determining any consumer’s
                               eligibility for employment, retention, or promotion.
                            c. You may not review the TalentBin proﬁles of persons employed by You or persons who
                               have already expressed interest in employment with You outside of the TalentBin
                              services.

                        4. Additional terms applicable to Job Seekers.

                        When You register with any Monster Site, You will be asked to create an account and provide




8 of 18                                                                                                      2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                   03/07/19 Page 10 of 19


                        Monster with certain information including, without limitation, a valid email address (Your
                        "Information").


                        Any Proﬁle You submit must be accurate and describe You, an individual person. The Proﬁle
                        requires standard ﬁelds to be completed and you may not include in these ﬁelds any
                        telephone numbers, street addresses, email addresses or other means of contacting You,
                        other than Your last name and URLs.


                        You acknowledge and agree that You are solely responsible for the form, content and
                        accuracy of any resume or material contained therein placed by You on the Monster Sites.


                        Monster reserves the right to offer third party services and products to You based on the
                        preferences that You identify in Your registration and at any time thereafter or you have
                        agreed to receive, such offers may be made by Monster or by third parties. Please see
                        Monster's Privacy Policy (http://my.monster.com/privacy/default.aspx), for further details
                        regarding Your Information.


                        You understand and acknowledge that You have no ownership rights in Your account and
                        that if You cancel Your Monster account or Your Monster account is terminated, all Your
                        account information from Monster, including resumes, Proﬁles, cover letters, saved jobs,
                        questionnaires will be marked as deleted in and may be deleted from Monster's databases
                        and will be removed from any public area of the Monster Sites. Information may continue to
                        be available for some period of time because of delays in propagating such deletion through
                        Monster’s web servers. In addition, third parties may retain saved copies of Your Information.


                        Monster reserves the right to delete Your account and all of Your Information after a
                        signiﬁcant duration of inactivity.

                        5. User Content and Submissions.

                        You understand that all information, data, text, software, music, sound, photographs,
                        graphics, video, advertisements, messages or other materials submitted, posted or displayed
                        by You on or through a Monster Site ("User Content") is the sole responsibility of the person
                        from which such User Content originated. Monster claims no ownership or control over any
                        User Content. You or a third party licensor, as appropriate, retain all patent, trademark and
                        copyright to any User Content you submit, post or display on or through Monster and you are
                        responsible for protecting those rights, as appropriate. By submitting, posting or displaying
                        User Content on or through Monster, you grant Monster a worldwide, non-exclusive, royalty-
                        free, transferable, sub-licensable license to use, reproduce, adapt, distribute and publish such
                        User Content through Monster. In addition, by submitting, posting or displaying User Content
                        which is intended to be available to the general public, you grant Monster a worldwide, non-
                        exclusive, royalty-free license to reproduce, adapt, distribute and publish such User Content
                        for the purpose of promoting Monster and its services. Monster will discontinue this licensed
                        use within a commercially reasonable period after such User Content is removed from
                        Monster. Monster reserves the right to refuse to accept, post, display or transmit any User




9 of 18                                                                                                     2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                   03/07/19 Page 11 of 19


                        Content in its sole discretion.


                        You also represent and warrant that You have the right to grant, or that the holder of any
                        rights, including moral rights in such content has completely and effectively waived all such
                        rights and validly and irrevocably granted to You the right to grant, the license stated above. If
                        You post User Content in any public area of any Monster Site, You also permit any User to
                        access, display, view, store and reproduce such User Content for personal use. Subject to the
                        foregoing, the owner of such User Content placed on any Monster Site retains any and all
                        rights that may exist in such User Content. Monster may review and remove any User
                        Content that, in its sole judgment, violates these Terms, violates applicable laws, rules or
                        regulations, is abusive, disruptive, offensive or illegal, or violates the rights of, or harms or
                        threatens the safety of, Users of any Monster Site. Monster reserves the right to expel Users
                        and prevent their further access to the Monster Sites and/or use of Monster Services for
                        violating the Terms or applicable laws, rules or regulations. Monster may take any action
                        with respect to User Content that it deems necessary or appropriate in its sole discretion if it
                        believes that such User Content could create liability for Monster, damage Monster’s brand
                        or public image, or cause Monster to lose Users or (in whole or in part) the services of its
                        ISPs or other suppliers.


                        Monster does not represent or guarantee the truthfulness, accuracy, or reliability of User
                        Content, derivative works from User Content, or any other communications posted by Users
                        nor does Monster endorse any opinions expressed by Users. You acknowledge that any
                        reliance on material posted by other Users will be at Your own risk.


                        The following is a partial list of User Content that is prohibited on the Application. The list
                        below is for illustration only and is not a complete list of all prohibited User Content.


                        Content that:

                               is implicitly or explicitly offensive, such as User Content that engages in, endorses or
                               promotes racism, bigotry, discrimination, hatred or physical harm of any kind against
                               any group or individual;
                               harasses, incites harassment or advocates harassment of any group or individual;
                               involves the transmission of “junk mail”, “chain letters,” or unsolicited mass mailing,
                               “spamming” or “phishing”;
                               promotes or endorses false or misleading information or illegal activities or conduct
                               that is abusive, threatening, obscene, defamatory or libelous;
                               promotes or endorses an illegal or unauthorized copy of another person's copyrighted
                               work, such as providing or making available pirated computer programs or links to
                               them, providing or making available information to circumvent manufacture-installed
                               copy-protect devices, or providing or making available pirated music or other media or
                               links to pirated music or other media ﬁles;
                               contains restricted or password only access pages, or hidden pages or images;
                               displays or links to pornographic, indecent or sexually explicit material of any kind;
                               provides or links to material that exploits people under the age of 18 in a sexual,
                               violent or other manner, or solicits personal information from anyone under 18; or



10 of 18                                                                                                        2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                   03/07/19 Page 12 of 19


                              provides instructional information about illegal activities or other activities prohibited
                              by these Terms, including without limitation, making or buying illegal weapons,
                              violating someone's privacy, providing or creating computer viruses or pirating any
                              media; and
                              solicits passwords or personal identifying information from other Users.

                        Any Proﬁle You submit must describe You, an individual person. Examples of inappropriate
                        and prohibited Proﬁles include, but are not limited to, Proﬁles that purport to represent an
                        animal, place, inanimate object, ﬁctional character, or real individual that is not You.


                        You may not include, in any User Content submitted to Monster Networking, information that
                        may be interpreted as a direct solicitation, advertisement or recruitment for an available job
                        position directed to individuals seeking employment on either a full time or part time basis.
                        In order to protect our Monster Community Users from commercial advertising or
                        solicitation, Monster reserves the right to restrict the number of e-mails or other messages
                        which a User may send to other Users to a number which Monster deems appropriate in its
                        sole discretion.


                        Proﬁles derived from User Content may also be made available through the Monster Sites.
                        Monster does not make any representations regarding the accuracy or validity of such
                        derived works or their appropriateness for evaluation by employers. Derived Proﬁles may
                        differ signiﬁcantly from User Content.


                        We appreciate hearing from our Users and welcome Your comments regarding our services
                        and the Monster Sites. Please be advised, however, that our policy does not permit us to
                        accept or consider creative ideas, suggestions, inventions or materials other than those
                        which we have speciﬁcally requested. While we do value Your feedback on our services,
                        please be speciﬁc in Your comments regarding our services and do not submit creative
                        ideas, inventions, suggestions, or materials. If, despite our request, You send us creative
                        suggestions, ideas, drawings, concepts, inventions, or other information (collectively the
                        "Submission"), the Submission shall be the property of Monster. None of the Submission
                        shall be subject to any obligation of conﬁdentiality on our part and we shall not be liable for
                        any use or disclosure of any Submission. Monster shall own exclusively all now known or
                        later discovered rights to the Submission and shall be entitled to unrestricted use of the
                        Submission for any purpose whatsoever, commercial or otherwise, without compensation to
                        You or any other person.

                        6. Identiﬁcation Of Agent To Receive Notiﬁcation And Elements Of Notiﬁcation
                        Of Claimed Copyright or Trademark Infringement.

                        If You believe that Your copyrighted work or trademark has been uploaded, posted or copied
                        to any Monster Site and is accessible on such Monster Site in a way that constitutes
                        copyright or trademark infringement, please contact Monster by email at
                        DMCALegal@monster.com (mailto:DMCALegal@monster.com) or by regular mail at:


                           Monster Worldwide, Inc.




11 of 18                                                                                                      2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                   03/07/19 Page 13 of 19


                           Attn: Legal Department-DMCA
                           133 Boston Post Road
                           Weston, Massachusetts 02493
                           USA


                        Need help with a job seeker issue? Contact Us

                        7. Policy Regarding Termination Of Users Who Infringe The Copyright Or Other
                        Intellectual Property Rights Of Others.

                        Monster respects the intellectual property of others, and we ask our Users and content
                        partners to do the same. The unauthorized posting, reproduction, copying, distribution,
                        modiﬁcation, public display or public performance of copyrighted works constitutes
                        infringement of the copyright owners rights. As a condition to Your use of the Monster Sites,
                        You agree not to use any Monster Site to infringe the intellectual property rights of others in
                        any way. Monster reserves the right to terminate the accounts of any Users, and block
                        access to the Monster Sites of any Users who are repeat infringers of the copyrights, or other
                        intellectual property rights, of others. Monster reserves the right, in its sole discretion, to take
                        these actions to limit access to the Site and/or terminate the accounts of any time, in our
                        sole discretion Users who infringe any intellectual property rights of others, whether or not
                        there is any repeat infringement, with or without notice, and without any liability to the User
                        who is terminated or to the User whose access is blocked. Notwithstanding the foregoing, in
                        the event that You believe in good faith that a notice of copyright infringement has been
                        wrongly ﬁled against You, please contact Monster as set forth in Section 6 above.

                        8. Monster's Liability.

                        The Monster Sites act as, among other things, venues for (i) employers to post job
                        opportunities and search for and evaluate job candidates and (ii) candidates to post
                        resumes and Proﬁles and search for and evaluate job opportunities. Monster does not
                        screen or censor the listings, including Proﬁles offered. Monster is not involved in, and does
                        not control, the actual transaction between employers and candidates. As a result, Monster
                        is not responsible for User Content, the quality, safety or legality of the jobs or resumes
                        posted, the truth or accuracy of the listings, the ability of employers to offer job opportunities
                        to candidates or the ability of candidates to ﬁll job openings and Monster makes no
                        representations about any jobs, resumes or User Content on the Monster Sites. While
                        Monster reserves the right in its sole discretion to remove User Content, job postings,
                        resumes or other material from the Monster Sites from time to time, Monster does not
                        assume any obligation to do so and to the extent permitted by law, disclaims any liability for
                        failing to take any such action.


                        Monster Networking provides a venue for individuals to network for professional and
                        personal purposes and Monster does not screen or censor the Proﬁles or User Content on
                        the Monster Sites. Monster is not involved in the actual communications between Users. As
                        a result, Monster has no control over the accuracy, reliability, completeness, or timeliness of
                        the Proﬁles or User Content submitted on the Monster Sites and makes no representations
                        about any Proﬁle or User Content on the Monster Sites.



12 of 18                                                                                                        2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                   03/07/19 Page 14 of 19


                        Note that there are risks, including but not limited to the risk of physical harm, of dealing with
                        strangers, underage persons or people acting under false pretenses. You assume all risks
                        associated with dealing with other users with whom You come in contact through the
                        Monster Sites. By its very nature other people’s information may be offensive, harmful or
                        inaccurate, and in some cases will be mislabeled or deceptively labeled. We expect that You
                        will use caution and common sense when using the Monster Sites.


                        Because User authentication on the Internet is difﬁcult, Monster cannot and does not
                        conﬁrm that each User is who they claim to be. Because we do not and cannot be involved in
                        User-to-User dealings or control the behavior of participants on any Monster Site, in the event
                        that You have a dispute with one or more Users, You release Monster (and our agents and
                        employees) from claims, demands and damages (actual and consequential and direct and
                        indirect) of every kind and nature, known and unknown, suspected and unsuspected,
                        disclosed and undisclosed, arising out of or in any way connected with such disputes to the
                        fullest extent permitted by law.


                        The Monster Sites and the Monster Content may contain inaccuracies or typographical
                        errors. Monster makes no representations about the accuracy, reliability, completeness, or
                        timeliness of any Monster Site or the Monster Content. The use of all Monster Sites and the
                        Monster Content is at Your own risk. Changes are periodically made to Monster Sites and
                        may be made at any time. Monster cannot guarantee and does not promise any speciﬁc
                        results from use of any Monster Site. No advice or information, whether oral or written,
                        obtained by a User from Monster or through or from any Monster Site shall create any
                        warranty not expressly stated herein.


                        If You are a California resident, You waive California Civil Code Section 1542, which says: "A
                        general release does not extend to claims which the creditor does not know or suspect to
                        exist in his or her favor at the time of executing the release, which if known by him or her
                        must have materially affected his or her settlement with the debtor."


                        Monster encourages You to keep a back-up copy of any of Your User Content. To the extent
                        permitted by law, in no event shall Monster be liable for the deletion, loss, or unauthorized
                        modiﬁcation of any User Content.


                        Monster does not provide or make any representation as to the quality or nature of any of the
                        third party products or services purchased through any Monster Site, or any other
                        representation, warranty or guaranty. Any such undertaking, representation, warranty or
                        guaranty would be furnished solely by the provider of such third party products or services,
                        under the terms agreed to by the provider.


                        If You believe that something on the Site violates these Terms please contact our designated
                        agent set forth in Section 6 above.


                        If notiﬁed of any content or other materials which allegedly do not conform to these Terms,




13 of 18                                                                                                      2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                    Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                  03/07/19 Page 15 of 19


                        Monster may in its sole discretion investigate the allegation and determine whether to
                        remove or request the removal of the content. Monster has no liability or responsibility to
                        Users for performance or nonperformance of such activities.

                        9. Disclaimer of Warranty.

                        TO THE FULLEST EXTENT POSSIBLE BY LAW, MONSTER DOES NOT WARRANT THAT ANY
                        MONSTER SITE OR ANY MONSTER SERVICES WILL OPERATE ERROR-FREE OR THAT ANY
                        MONSTER SITE AND ITS SERVERS ARE FREE OF COMPUTER VIRUSES OR OTHER HARMFUL
                        MECHANISMS. IF YOUR USE OF ANY MONSTER SITE OR THE MONSTER CONTENT
                        RESULTS IN THE NEED FOR SERVICING OR REPLACING EQUIPMENT OR DATA OR ANY
                        OTHER COSTS, MONSTER IS NOT RESPONSIBLE FOR THOSE COSTS. THE MONSTER SITES
                        AND MONSTER CONTENT ARE PROVIDED ON AN "AS IS" BASIS WITHOUT ANY
                        WARRANTIES OF ANY KIND. MONSTER, TO THE FULLEST EXTENT PERMITTED BY LAW,
                        DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING THE
                        WARRANTY OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE AND NON-
                        INFRINGEMENT. MONSTER MAKES NO WARRANTIES ABOUT THE ACCURACY, RELIABILITY,
                        COMPLETENESS, OR TIMELINESS OF THE MONSTER CONTENT, SERVICES, SOFTWARE,
                        TEXT, GRAPHICS, AND LINKS.

                        10. Disclaimer of Consequential Damages.

                        TO THE FULLEST EXTENT POSSIBLE BY LAW, IN NO EVENT SHALL MONSTER, ITS
                        SUPPLIERS, OR ANY THIRD PARTIES MENTIONED ON ANY MONSTER SITE BE LIABLE FOR
                        ANY DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, INCIDENTAL AND
                        CONSEQUENTIAL DAMAGES, LOST PROFITS, OR DAMAGES RESULTING FROM LOST DATA,
                        LOST EMPLOYMENT OPPORTUNITY OR BUSINESS INTERRUPTION) RESULTING FROM THE
                        USE OR INABILITY TO USE ANY MONSTER SITE AND THE MONSTER CONTENT, WHETHER
                        BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, AND WHETHER
                        OR NOT MONSTER IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

                        11. Limitation of Liability.

                        TO THE FULLEST EXTENT POSSIBLE BY LAW, MONSTER'S MAXIMUM LIABILITY ARISING
                        OUT OF OR IN CONNECTION WITH ANY MONSTER SITE OR YOUR USE OF THE MONSTER
                        CONTENT, REGARDLESS OF THE CAUSE OF ACTION (WHETHER IN CONTRACT, TORT,
                        BREACH OF WARRANTY OR OTHERWISE), WILL NOT EXCEED $100.

                        12. Links to Other Sites.

                        The Monster Sites contain links to third party Web sites. These links are provided solely as a
                        convenience to You and not as an endorsement by Monster of the contents on such third-
                        party Web sites. Monster is not responsible for the content of linked third-party sites and
                        does not make any representations regarding the content or accuracy of materials on such
                        third party Web sites. If You decide to access linked third-party Web sites, You do so at Your
                        own risk.

                        13. No Resale or Unauthorized Commercial Use.



14 of 18                                                                                                   2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                      Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                    03/07/19 Page 16 of 19


                        You agree not to resell or assign Your rights or obligations under these Terms. You also
                        agree not to make any unauthorized commercial use of any Monster Site.

                        14. Indemnity.

                        You agree to defend, indemnify, and hold harmless Monster, its afﬁliates, and their respective
                        ofﬁcers, directors, employees and agents, from and against any claims, actions or demands,
                        including without limitation reasonable legal and accounting fees, alleging or resulting from
                        (i) any User Content or other material You provide to any Monster Site, (ii) Your use of any
                        Monster Content, or (iii) Your breach of these Terms. Monster shall provide notice to You
                        promptly of any such claim, suit, or proceeding.

                        15. General.

                        Monster makes no claims or representations that the Monster Content may be lawfully
                        viewed or accessed outside of the United States. Access to the Monster Content may not be
                        legal by certain persons or in certain countries. If You access any Monster Site You do so at
                        Your own risk and are responsible for compliance with the laws of Your jurisdiction. Any
                        software downloaded from any Monster Site is further subject to United States export
                        control laws, and may not be downloaded or otherwise exported or re-exported (i) into (or to
                        a national or resident of) Cuba, Iraq, Libya, North Korea, Iran, Syria or any other country to
                        which the U.S. has embargoed goods or (ii) to any individual or entity on the U.S. Treasury
                        Department’s list of Specially Designated Nationals or the U.S. Commerce Department’s
                        Table of Deny Orders. By downloading or using such software, You represent and warrant
                        that You are not located in, under the control of, or a national or resident of any such country,
                        individual, or entity on any such list.


                        These Terms are governed by the internal substantive laws of the Commonwealth of
                        Massachusetts, without respect to its conﬂict of laws principles. Jurisdiction for any claims
                        arising under this agreement shall lie exclusively with the state or federal courts within
                        Boston, Massachusetts. If any provision of these Terms are found to be invalid by any court
                        having competent jurisdiction, the invalidity of such provision shall not affect the validity of
                        the remaining provisions of these Terms, which shall remain in full force and effect. No
                        waiver of any term of these Terms shall be deemed a further or continuing waiver of such
                        term or any other term. In addition, Monster’s failure to enforce any term of these Terms
                        shall not be deemed as a waiver of such term or otherwise affect Monster’s ability to enforce
                        such term at any point in the future. Except as expressly provided in an additional agreement,
                        additional Terms for certain areas of the Monster Sites, a particular "Legal Notice," or
                        software license or material on particular pages on the Monster Sites, these Terms
                        constitute the entire agreement between You and Monster with respect to the use of the
                        Monster Sites. No changes to these Terms shall be made except by a revised posting on this
                        page.

                        16. Additional Terms.

                        Certain areas of the Monster Sites are subject to additional Terms. By using such areas, or




15 of 18                                                                                                      2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                     Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                   03/07/19 Page 17 of 19


                        any part thereof, You agree to be bound by the additional Terms applicable to such areas. By
                        using any areas of this website or the other Monster Sites that contain Google Maps, you
                        agree to be bound by the Google Maps Terms of Use available at http://maps.google.com
                        /help/terms_maps.html and the legal notices available at http://www.maps.google.com
                        /help/legalnotices_maps.html as they may be updated from time to time.


                        ©GfK GeoMarketing Geographic Information provided by GfK GeoMarketing GfK.
                        GeoMarketing provides the geographic and mapping information of postal codes of Western
                        Europe and Canada to create the location ﬁnder of the nearest job and for the visualization of
                        maps. The maps and geographic information is copyright protected and can be used only
                        within the internet application and the functionalities provided by Monster. Any other use or
                        publication of the geographic information and maps is not allowed.


                        ©Maponics, LLC 2008 Geographic Information provided by Maponics, LLC. Maponics
                        provides the geographic and mapping information of postal codes of the United States. This
                        information is copyright protected and can be used only within the internet application and
                        the functionalities provided by Monster. Any other use or publication of the geographic
                        information and maps is not allowed.

                        17. Mobile Services.

                        If You use the Monster Sites through a mobile device, You agree that information about Your
                        use of the Monster Sites through Your mobile device and carrier may be communicated to
                        us, including but not limited to Your mobile carrier, Your mobile device, or Your physical
                        location. In addition, use of the Monster Sites through a mobile device may cause data to be
                        displayed on and through Your mobile device. By accessing the Monster Sites using a mobile
                        device, You represent that to the extent You import any of Your Monster data to Your mobile
                        device that You have authority to share the transferred data with Your mobile carrier or other
                        access provider. In the event You change or deactivate Your mobile account, You must
                        promptly update Your Monster account information to ensure that Your messages are not
                        sent to the person that acquires Your old number and failure to do so is Your responsibility.
                        You acknowledge You are responsible for all charges and necessary permissions related to
                        accessing the Monster Sites through Your mobile access provider. Therefore, You should
                        check with Your provider to ﬁnd out if the Monster Sites are available and the terms for these
                        services for Your speciﬁc mobile devices.


                        By using any downloadable application to enable Your use of the Monster Sites, You are
                        explicitly conﬁrming Your acceptance of the terms of the End User License Agreement
                        associated with the Application provided at download or installation, or as may be updated
                        from time to time.

                        18. Term and Termination.

                        These Terms will remain in full force and effect while You are a User of any Monster Site.
                        Monster reserves the right, at its sole discretion, to pursue all of its legal remedies, including
                        but not limited to removal of Your User Content from the Monster Sites and immediate




16 of 18                                                                                                       2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                              Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                            03/07/19 Page 18 of 19


                                 termination of Your registration with or ability to access the Monster Sites and/or any other
                                 services provided to You by Monster, upon any breach by You of these Terms or if Monster is
                                 unable to verify or authenticate any information You submit to a Monster Site registration.
                                 Even after You are no longer a User of the Monster Sites, certain provisions of these Terms
                                 will remain in effect, including Sections 1, 2, 5, 7 through 16, inclusive.


                                 Update effective March 2014


                                 Summary of Changes – effective March 2014


                                 We’ve revised the Terms of Use to include new communications tools available on Monster
                                 and the possible collection by Monster of information about You from publicly-available
                                 websites to create or add to a Proﬁle on Monster.




                                                          (https://www.monster.com)


           For Job Seekers        For Employers             About Us                  Helpful                  Find Jobs
                                                                                      Resources
           Find Jobs               Post Jobs                About Monster                                    US Jobs
           (https://www.monster.com(https://hiring.monster.com/)
                                                            (https://www.monster.com Contact Us              (https://www.monster.com
           /jobs/)                                          /about)                                          /jobs/)
                                                                                     (https://monster.secure.force.com
                                   Search Resumes
           Upload Resume           (https://hiring.monster.com
                                                            Work for Monster         /ekb/EKBContactUs?brand=seeker)
                                                                                                             Canada Jobs
           (https://www.monster.com/recruitment             (https://careers.monster.com/)
                                                                                     Terms of Use            (https://www.monster.ca
           /resumes/post-          /Resume-Search-                                                           /jobs)
                                                                                     (http://inside.monster.com
                                                            Partner with Us
           resume2)                Database.aspx)                                    /terms-of-use)
                                                            (http://partner.monster.com/)                    UK Jobs
           Salary                  Site Map                                          Privacy Center          (https://www.monster.co.uk
                                                            Monster
           (https://www.monster.com(https://hiring.monster.com                                               /jobs)
                                                                                     (http://inside.monster.com
                                                            International
           /salary/)               /sitemap.aspx)                                    /privacy
                                                            (https://www.monster.com                         Emplois en France
           Site Map                Help                     /geo/siteselection)      /home.aspx)             (https://www.monster.fr
           (https://www.monster.com(https://monster.secure.force.com                 Security Center         /emploi)
           /sitemap)               /ekb/EKBHome?brand=monster_usen)                  (http://inside.monster.com
                                                                                                             Jobs in
           Help                                                                      /security-center        Deutschland
           (https://monster.secure.force.com                                         /home.aspx)             (https://jobs.monster.de/
           /ekb/EKBHome?brand=seeker)                                                Accessibility           Vacatures in
                                                                                     Center                  Nederland
                                                                                     (http://inside.monster.com
                                                                                                             (https://www.monsterboard.nl
                                                                                     /accessibility)         /vacatures)
                                                                                      AdChoices
                                                                                      (http://preferences.truste.com
                                                                                      /2.0/?type=monster&
                                                                                      afﬁliateId=155)




17 of 18                                                                                                               2/14/19, 12:24 AM
                Case 1:16-cv-01368-JDB
Terms Of Use | Monster.com                              Document 48-8 Filedhttps://www.monster.com/inside/terms-of-use
                                                                            03/07/19 Page 19 of 19


              Find us on social media (http://career-services.monster.com/social-media/home.aspx):

                        (https://www.facebook.com/monster)                   (https://instagram.com/monster)         
                                                  (https://www.youtube.com/monster)


                                      Copyright © 2019 - Monster Worldwide (https://www.monster.com/)


           U.S. Patents No. 7,599,930 B1; 7,827,125 and 7,836,060 - Looking for Monster Cable (http://www.monsterproducts.com/)? - V:

                  2019.3.0.19-307 - (//privacy.truste.com/privacy-seal/validation?rid=232f8c51-711d-4fbc-afed-b3b87885979a)




18 of 18                                                                                                                      2/14/19, 12:24 AM
